IN THE COURT OF APPEALS OF IOWA

                                     No. 19-0853
                               Filed November 4, 2020


LORENZO QUINTANAR,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Lorenzo Quintanar appeals from the district court ruling denying his

application for postconviction relief. AFFIRMED.



      John Audlehelm of Audlehelm Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Lorenzo Quintanar pleaded guilty to the serious misdemeanor charge of

possession of marijuana in 2001. See Iowa Code § 124.401(5) (2001). His guilty

plea was accepted, and he was sentenced in August 2001. In 2018, Quintanar

filed an application for postconviction relief (PCR).      He alleged he received

ineffective assistance of counsel because his attorney allowed him to plead guilty

to the offense without informing Quintanar of the immigration consequences of

pleading guilty.   See Padilla v. Kentucky, 559 U.S. 356, 374 (2010) (holding

counsel’s failure to inform a client whether the client’s plea carries a risk of

deportation is constitutionally deficient performance).

       The PCR case went to trial. Following trial, the district court issued a ruling

in which it made a factual determination that Quintanar failed to establish that his

trial counsel failed to adequately inform him of the immigration consequences of

his guilty plea. Finding no adequate proof of trial counsel’s breach of duty to

provide effective representation, the district court dismissed the PCR application

on this basis.

       The district court also made determinations that the federal and state case

law addressing a defendant’s right to be advised of immigration consequences

before pleading guilty did not apply retroactively. Furthermore, the district court

ruled, even if the case law did apply retroactively, Quintanar’s PCR claim was time-

barred. See Iowa Code § 822.3 (2018) (requiring PCR applications to be filed

within three years after the conviction is final). The district court dismissed the

PCR application on this basis as well.
                                          3


       Quintanar appeals from the district court’s order dismissing his PCR

application.   On appeal, he challenges the district court’s decision regarding

retroactive application of the federal and state case law relating to the obligation

of counsel to advise a client of immigration consequences of a guilty plea.

       We need not and do not address the issues Quintanar raises on appeal.

Even if Quintanar could persuade us that the issues he raises on appeal should

be decided in his favor, it would not overcome the fact that Quintanar lost on the

merits and has not challenged that loss on appeal.

       As noted, the relief Quintanar seeks is based on a claim of ineffective

assistance of trial counsel. To prevail on such a claim, Quintanar must establish

(1) trial counsel failed to perform an essential duty and (2) the failure resulted in

prejudice. See Strickland v. Washington, 466 U.S. 668, 687 (1984). Counsel’s

performance is presumed to be competent. State v. Russell, 897 N.W.2d 717, 730

(Iowa 2017). It is the applicant’s burden to show ineffective assistance of counsel

by a preponderance of the evidence. Id.

       Here, following a trial on the merits, Quintanar failed to convince the district

court, as the fact-finder, that his trial counsel had not advised him of the

immigration consequences of his guilty plea before he entered that plea—his only

argument in support of his ineffective-assistance-of-counsel claim. As a result, the

district court made factual and legal findings that Quintanar failed to prove his

counsel’s performance was defective and dismissed his application as a result of

his failure to meet his burden of proof. This is a loss on the merits, and Quintanar

does not challenge the loss on appeal. No challenge having been made to the

factual and legal conclusions that are dispositive on the merits, the district court’s
                                        4

ruling must be affirmed. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite

authority in support of an issue may be deemed waiver of that issue.”).

      AFFIRMED.